Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 26, 2019

The Court of Appeals hereby passes the following order:

A19A1594. JOSEPHINE BANKS v. WAFFLE HOUSE, INC.

      Josephine Banks filed a negligence action against Waffle House, Inc. On
August 27, 2018, the trial court granted Waffle House’s motion for summary
judgment and dismissed Banks’s action. Thereafter, on September 27, 2018, Banks
filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
Here, Banks’s notice of appeal, filed 31 days after entry of the trial court’s order, was
untimely. Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.
The appellee’s motion to dismiss is hereby DENIED AS MOOT.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.